Citation Nr: 1208654	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  08-00 268A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1970 to November 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an March 2006 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in Atlanta, Georgia.

In April 2010, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge at the RO located in Atlanta, Georgia.  A transcript of the hearing has been associated with the claims file.

In July 2010, the Board remanded the Veteran's claim for further development.  Such development has been completed and associated with the claims file, and this matter is returned to the Board for further review.

The Board notes that the issue on appeal was previously characterized as for entitlement to service connection for PTSD.  In light of the medical evidence of record, however, the Board has recharacterized the issue on appeal more broadly as for service connection for an acquired psychiatric disorder, to include PTSD and depression.

In July 2010, the Board referred the issues of entitlement to service connection for dysuria as secondary to diabetes mellitus, and whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to additional dependency compensation (parent), to the Agency of Original Jurisdiction (AOJ).  See VA Examination Report, June 2007 (informal claim for neuralgia and dysuria); Form 21-0820, January 2010 (dependency).  It is unclear from the record if further action was taken with respect to these claims.  Therefore, they are again referred to the AOJ for appropriate action.

FINDINGS OF FACT

1.  There is at least an approximate balance of positive and negative evidence regarding whether the Veteran has a current diagnosis of PTSD related to service.

2.  The preponderance of the evidence establishes that the Veteran has depression that is secondary to service-connected diabetes mellitus.


CONCLUSIONS OF LAW

1.  Resolving doubt in favor of the Veteran, service connection for an acquired psychiatric disorder, to include PTSD, is warranted.  See 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§  3.102, 3.303, 3.304(f) (2011).

2.  Service connection for depression is warranted.  See 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§  3.102, 3.303, 3.304(f), 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board notes that service connection is granted for an acquired psychiatric disorder, to include PTSD and depression, as explained below.  As such, the Board finds that any error under the VCAA with regard to the Veteran's claim is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports a claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  Id.

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

"[D]isability which is proximately due to or the result of a service-connected disease or injury shall be service connected."  38 C.F.R. § 3.310(a) (2011).

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2011).

If the evidence establishes that a veteran engaged in combat with the enemy and that a claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f)(1) (2011).  Otherwise, the law requires verification of a claimed stressor.

During the pendency of the Veteran's claim, effective July 12, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  [Emphasis added.]

75 Fed. Reg. 39845 (July 13, 2010).  

The provisions of this amendment apply to applications for service connection for PTSD that were appealed to the Board before July 12, 2010 but have not been decided by the Board as of July 12, 2010.  

The Veteran served on active duty from February 1970 to November 1977, including service in Vietnam from July 1970 to July 1971 with an MOS of heavy truck driver.  See DD Form 214; DA Form 2-1, Section III, Lines 18 and 20.  The Veteran testified at the Board hearing that his convoy would engage in fire fights with the enemy, that on one occasion he experienced a near-miss of rocket fire that killed his friend, C.P., and that on another occasion a truck in his convoy was hit and a soldier standing next to it was burned in the face by shrapnel.  See Board Hearing Transcript at 10-12.  He also reported in his December 2005 stressor statement that his friend, nicknamed "H.," died in Vietnam, and he reported at the Board hearing that, shortly after the Veteran returned home from Vietnam, his friend, Mr. W.W., died (although it is not entirely clear if the Veteran was referring to the same person in his written statement and at the hearing).  

Also, at the Board hearing, the Veteran submitted two buddy statements (with a waiver of AOJ consideration), including one from Mr. H.M., his platoon sergeant, who reported that the Veteran was fired upon and returned fire in Vietnam, including as a gunner on occasions for another truck driver, and that his friends, C.P. and W.W., died from enemy fire on July 27, 1970 and August 7, 1971, respectively (which names and dates match essentially match those on the Vietnam Veterans Memorial Wall Page).  His platoon sergeant also reported in his statement that the Veteran had a hard time pulling himself together after ambushes and handling death, but that he nevertheless always did his job.

As an initial matter, as noted above, 38 C.F.R. § 3.304(f)(3) was amended during the pendency of this claim to provide, in certain cases where the claimed stressor involves a veteran's fear of hostile military or terrorist activity, for lay testimony alone to establish the occurrence of the claimed in-service stressor - provided the claimed stressor is consistent with the places, types, and circumstances of a veteran's service.  While the Board acknowledges that the Veteran's MOS was that of a heavy truck driver as a opposed to, for example, an infantryman, and that he was never awarded any combat decorations relating to his Vietnam service, in this particular case, in light of all of the evidence of record, and in light of the fact that the Board finds the reports of the Veteran and his platoon sergeant to be credible and consistent with the Veteran's service, the Board finds that the criteria of 38 C.F.R. § 3.304(f)(3) have been satisfied and, therefore, that the Veteran's reported stressors have been sufficiently established.

A January 2006 VA examination report reflects that the VA examiner opined that the diagnostic criteria for PTSD were not met, reasoning that the evidence did not support a connection between his symptoms and an "identifiable" stressor.  The examiner noted at the outset of his report that there was no presumptive evidence of any combat stressors, and that he did not provide information for CURR verification of his reported stressors.  Diagnoses of, among other things, alcohol dependence and substance induced mood disorder were recorded.  The examiner did note, however, that the Veteran at that time had been abstinent for 11 months.

More recent VA treatment records reflect that the Veteran has been followed at the VA medical center for diagnosed PTSD and depression.  See, e.g., VA Treatment Record, March 2008.  

A March 2008 VA psychological evaluation report reflects that the Veteran reported several stressors, including seeing dead bodies, his friend being killed in a convoy by an RPG, and one particular occasion when a group of South Vietnamese soldiers (ARVN) drove up in close quarters and there was almost a "show down."  He also reported having returned fire with a 50-caliber machine gun and that he believed that he must have killed someone (and that he felt guilty about it).  The VA psychologist noted, in detail, how the Veteran's symptoms met the PTSD criteria.  With regard to criteria B, the psychologist noted that the trauma was persistently experienced by recurrent and intrusive recollections, recurrent distressing dreams, he acted or felt as if the traumatic event was recurring, he experienced intense psychological distress at exposure to cues, and physiological reactivity on exposure was also noted.  With regard to criteria C, the VA psychologist noted that the Veteran persistently avoided stimuli associated with the trauma and numbing of responsiveness as indicated by efforts to avoid thoughts, feelings, or conversations associated with the trauma, avoiding activities that arouse recollections, inability to recall important aspects of the trauma, marked diminished interest in activities, feelings of detachment or estrangement, restricted range of affect, and a sense of a foreshortened future.  With regard to criteria D, the VA psychologist noted that the Veteran had symptoms of increased arousal as indicated by difficulty sleeping, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and an exaggerated startle response.  With regard to criteria E, the Veteran's symptoms were noted as having an onset after his service in Vietnam and continuing for "several decades."  With regard to criteria F.1, the Veteran's distress was noted as moderate.  Diagnoses of PTSD, chronic, and major depression (recurrent), were recorded, and it was noted that the Veteran agreed to attend a PTSD Basic group on Thursdays starting the next week (and subsequent treatment records reflect the Veteran participated in these group sessions).

Pursuant to the Board's July 2010 remand directive, the Veteran was provided with a new VA examination in September 2010.  The September 2010 VA examination report reflects that the Veteran reported stressors in Vietnam including the near miss that killed his friend and the occasion when some Vietnamese tried to pass by his convoy and there was almost a stand-off.  The Veteran reported that someone pulled a pin on a grenade and that he felt like his heart was going to come out of his chest.  The Veteran reported that he tended to avoid crowds, he had an increased startle response, he had recurrent recollections of the stressors, he had few friends, slept poorly, poor concentration, exaggerated startle response and hypervigilance, outbursts of anger, daily depressed mood with occasional crying spells, anxiety attacks.  The Veteran admitted that he felt depressed due to his physical condition.  The Veteran's medical history was noted, including obesity and diabetes mellitus.  The examiner noted the Veteran's history of mental health treatment at VA medical centers, including being followed for diagnosed PTSD and depressive disorder not otherwise specified.  The examiner recorded diagnoses including depression secondary to medical illness.  The examiner opined that the Veteran did not meet the criteria for PTSD because some of his cluster C symptoms were more attributable to his depression, and further opined that the Veteran's depression was secondary to his medical problems, "primarily chronic pain and diabetes."

With regard to the Veteran's claimed PTSD, as shown above, the Veteran's reported stressors are found to be sufficiently established, and there are conflicting opinions as to whether the Veteran currently has PTSD meeting the DSM-IV criteria that is related to his in-service stressors.  The Board cannot find any reason to favor the opinions of the VA examiners over the VA treatment records reflecting treatment for diagnosed PTSD meeting the DSM-IV diagnostic criteria and relating to his reported stressors, particularly the March 2008 VA psychological evaluation record discussed above.  Based thereon, the Board finds that the evidence in this regard is in relative equipoise, and the Board will resolve doubt in favor of the Veteran on this issue and concludes that the Veteran has PTSD meeting the DSM-IV criteria relating to his reported in-service stressors.  

The Board again acknowledges that a prior January 2006 VA examination report reflects that the VA examiner did not diagnose the Veteran with PTSD, indicating that the basis for the opinion was, at least in part, the lack of stressor verification.  Subsequently, however, as discussed above and in the Board's July 2010 remand, the evidentiary requirements for establishing the occurrence of an in-service stressor changed, in light of which the Board finds that the Veteran's in-service stressors have been sufficiently established.  See 38 C.F.R. § 3.304(f)(3) (2011).  Also, as noted above, a subsequent March 2008 VA psychological evaluation report reflects that a VA psychologist diagnosed the Veteran with chronic PTSD relating to his reported in-service stressors, the psychologist noted in her report how the Veteran's symptoms satisfied the DSM-IV criteria, and subsequent VA records reflect that the Veteran went on to participate in PTSD group therapy.  Therefore, the Board finds that the January 2006 VA examination report is not sufficient to take the evidence out of equipoise.

The Board also acknowledges, as discussed above, that the September 2010 VA examiner opined that the Veteran did not meet the diagnostic criteria for PTSD because certain cluster C avoidance symptoms were better accounted for by his depression.  Because, however, there is not a sufficient explanation in that report or other evidence in the claims file with which the Board may specifically attribute the Veteran's PTSD cluster C symptoms noted in the September 2010 VA examination report and other records to the Veteran's depression as opposed to PTSD, the Board finds that this finding of the September 2010 examiner is not sufficient to take the evidence out of equipoise, and doubt will be resolved in the Veteran's favor.

With regard to depression, as shown above, the September 2010 VA examiner opined that the Veteran had depression that was secondary to chronic pain and diabetes.  Because the Veteran is service-connected for diabetes mellitus, and because there is no medical opinion of record that contradicts the opinion of the VA examiner attributing the Veteran's depression to his service-connected diabetes, the Board finds that a preponderance of the evidence is in favor of granting service connection for depression as secondary to diabetes mellitus.  See 38 C.F.R. § 3.310.

In summary, having resolved doubt in favor of the Veteran, his claim for PTSD is granted; the Board also concludes that the preponderance of the evidence is in favor of granting service connection for depression.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for an PTSD and depression is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


